Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142816 & (19)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  BRUCE M. GOOEL,                                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                SC: 142816
                                                                   COA: 299842
  OFFICE OF FINANCIAL AND INSURANCE                                Ingham CC: 09-000992-AA
  REGULATION,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court. The motion
  for stay pending appeal is DENIED as moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2011                        _________________________________________
         h0628                                                                Clerk